Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/22 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 4691687 to Mutchler (Mutchler).
Regarding claim 13, Mutchler teaches wherein a fluid containment system comprising a plurality of compartments, each compartment comprising a plurality of sidewalls; wherein each compartment is configured to house at least one of a burner, a fuel tank, and a generator (compartments, 9, 11, and 12 are configured to house a burner fuel tank and a generator); and wherein at least one of the plurality of sidewalls of each compartment includes an opening configured to allow liquid to flow between the plurality of compartments to reduce spillage when the liquid has leaked into and is contained only by the plurality of compartments and the portable industrial heater assembly is parked on an angled surface (compartments 9, 12, and/or 11 have holes that move fluid inbetween through tubes 31 and 32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5, 12, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB2219073 to Haresign (Haresign) in view of U.S. Patent 2749904 to Jones et al. (Jones).
Regarding claim 1, Haresign teaches a heater housing (10, Figure 1) comprising an air inlet and air outlet (14 and 15, Figure 1); one or more burner assemblies housed within the heater housing and configured to heat air passing through the heater housing from the air inlet to the air outlet, each burner assembly comprising a gas burning device positioned within a burner housing (Page 2 Paragraph 3 discloses gas burning devices); and a generator selectively providing power to the one or more gas burning assemblies (Page 4 Paragraph 2); wherein the air inlet and the air outlet are positioned on a same side of the heater housing (shown in Figure 1); and wherein the one or more gas burning assemblies comprise a first gas burning assembly and a second gas burning assembly, and the heater housing further comprises a first compartment housing the first gas burning assembly and a second compartment housing the second gas burning assembly (each of 12 is a compartment with a gas burning device).
Jones teaches a burner in a heater housing (Col. 2 lines 1-14 disclose a burner in a heater). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Haresign with the teachings of Jones to provide a burner to the device of Haresign. Doing so would be providing a structure likely already present in the device but not explicitly disclosed.
Regarding claim 2, Haresign teaches wherein the heater housing further comprises a fuel tank for each of the one or more burner assemblies and generator (19, Figure 1, Page 6 Paragraph 4 and Page 7 Paragraph 1 discloses diesel or petrol for the generator which indicates a fuel tank. The housing is interpreted to be comprising the tanks because the tanks are mounted on the housing).
Regarding claim 3, Haresign teaches wherein the air inlet is a first air inlet and the heater housing further comprises a second air inlet; the first air inlet providing air for the first burner assembly and the second air inlet providing air for the second burner assembly (air is provided to each burner assembly for at least heating).
Regarding claim 5, Haresign teaches wherein the heater housing further comprises a third compartment to house the generator (compartment between 12 and the interior of 10, Page 6 Paragraph 4 and Page 7 Paragraph 1 discloses the generator interior to the housing).
Regarding claim 12, Haresign teaches wherein a size of the housing is configured to be modified based on a number of burners positioned in the housing (the housing can be modified based on the number of burners such as extending the walls).
Regarding claim 18, Haresign teaches a housing comprising a first modular compartment (10, Figure 1); one or more gas burning devices configured to heat air passing through the housing (Page 2 Paragraph 3); wherein the housing further comprises one or more removable modular compartments (12, Figure 1), at least one of the removable modular compartments containing at least one of the one or more gas burning devices (Page 2 Paragraph 3).
Jones teaches a burner in a heater housing (Col. 2 lines 1-14 disclose a burner in a heater). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Haresign with the teachings of Jones to provide a burner to the device of Haresign. Doing so would be providing a structure likely already present in the device but not explicitly disclosed.
Regarding claim 19, Haresign teaches a generator configured to selectively provide power to the one or more burners (Page 4 Paragraph 2).
Regarding claim 20, Haresign teaches a fuel tank for each of the one or more burners and the generator (19, Figure 1, Page 6 Paragraph 4 and Page 7 Paragraph 1 discloses diesel or petrol for the generator which indicates a fuel tank.)

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haresign in view of Jones and Allmand Parts Catalog Maxi-heat MH1000 to Allmand (Allmand).
Regarding claim 7, Haresign is silent on a controller communicably and operatively coupled to the generator to control operation of the generator.
Allmand teaches a controller communicably and operatively coupled to the generator to control operation of the generator (Pages 16, 17, 22, 23, 30, 31, 44-46, 56, and 57 disclose control devices which at least turn the generator on and off and at least one of which is part of the generator assembly per Page 2). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Haresign with the teachings of Allmand to provide a controller communicably and operatively coupled to the generator to control operation of the generator. Doing so would allow the generator to be controlled and be a common component in a heater/generator operation.

Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haresign in view of Jones, Allmand and Allmand Maxi-heat series model MH500IQ Mobile Heater Operators Manual (Allmand500).
Regarding claim 8, Haresign is silent on a user interface positioned on an outside of the housing, the user interface configured to receive inputs from an operator and in response, control operation of the generator and the one or more burners, and wherein based on an input from the operator to operate a first burner, the controller commands the generator to provide power to the first burner.
Allmand500teaches a user interface positioned on an outside of the housing, the user interface configured to receive inputs from an operator and in response, control operation of the generator and the one or more burners, and wherein based on an input from the operator to operate a first burner, the controller commands the generator to provide power to the first burner (Page 25). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Haresign with the teachings of Allmand500 to provide a user interface positioned on an outside of the housing, the user interface configured to receive inputs from an operator and in response, control operation of the generator and the one or more burners, and wherein based on an input from the operator to operate a first burner, the controller commands the generator to provide power to the first burner. Doing so would allow the unit to be turned on and off and controlled.
Regarding claim 9, Haresign is silent on wherein the controller is configured to control a provision of power from the generator to the one or more burners based on one or more of a user-desired input or a system-determined input.
Allmand500 teaches wherein the controller is configured to control a provision of power from the generator to the one or more burners based on one or more of a user-desired input or a system-determined input (Page 25 shows controlling to a desired temperature which would result in power being applied to the burners as a result of a user defined or system defined input). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Haresign with the teachings of Allmand500 to provide w wherein the controller is configured to control a provision of power from the generator to the one or more burners based on one or more of a user-desired input or a system-determined input. Doing so would allow the unit to provide the desired heat for a user and provide control to the multiple burners of Allmand.
Regarding claim 10, Haresign is silent on wherein the controller is structured to generate and display a message to the user interface indicating a status of the one or more burners.
Allmand500teaches wherein the controller is structured to generate and display a message to the user interface indicating a status of the one or more burners (Page 25). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Haresign with the teachings of Allmand500 to provide wherein the controller is structured to generate and display a message to the user interface indicating a status of the one or more burners. Doing so would alert a user to an operational characteristic of the device.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haresign in view of Jones, Allmand, and KR1020070103103 to Kim (Kim).
Regarding claim 11, Haresign is silent on wherein the heater housing comprises one or more storage doors providing access to storage compartments configured to hold at least one duct, wherein a first storage door and a first duct are configured to rotate about a first hinge to open the first storage door and provide access to the first duct.
Kim teaches wherein the heater housing comprises one or more storage doors providing access to storage compartments configured to hold at least one duct, wherein a first storage door and a first duct are configured to rotate about a first hinge to open the first storage door and provide access to the first duct (Doors 12, Figures 2-6 with ducting starting at 14). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Haresign with the teachings of Kim to provide wherein the heater housing comprises one or more storage doors providing access to storage compartments configured to hold at least one duct, wherein a first storage door and a first duct are configured to rotate about a first hinge to open the first storage door and provide access to the first duct. Doing so would allow the interior of the device to be accessed for maintenance, minimize the number of parts, and allow the ducting to be cleaned without removing the ductwork.

Claims 14-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutchler in view of Allmand.
Regarding claim 14, Mutchler is silent on comprising one or more fuel tanks, wherein the fluid containment system is configured to provide fluid containment of 150% of a combined volume of the one or more fuel tanks.
Allmand teaches comprising one or more fuel tanks, wherein the fluid containment system is configured to provide fluid containment of 150% of a combined volume of the one or more fuel tanks (Page 26-28 shows a fuel tank support kit and tanks, 2 and 3 which are fuel tanks for each burner and generator and shows at least 150% containment in the device). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Mutchler with the teachings of Allmand to provide comprising one or more fuel tanks, wherein the fluid containment system is configured to provide fluid containment of 150% of a combined volume of the one or more fuel tanks. Doing so would provide the fuel that the device of Mutchler uses and would allow the device to be used in remote locations and assist in preventing leaks and would be a normal features of a device that has a fuel tank and other equipment with the fuel tank.
Regarding claim 15, Mutchler teaches a storage compartment configured to house a duct (9, 12, and/or 11 can house a duct). 
Mutcher is silent on the storage compartment comprising a front storage door and a front wall; wherein the front storage door and the front storage wall are configured to selectively open and allow access to the inside of the storage compartment.
Allmand teaches wherein the storage compartment comprising a front storage door and a front wall; wherein the front storage door and the front storage wall are configured to selectively open and allow access to the inside of the storage compartment (Pages 8-10 and 58-62 disclose side and rear doors). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Mutchler with the teachings of Allmand to provide wherein the housing comprises the storage compartment comprising a front storage door and a front wall; wherein the front storage door and the front wall are configured to selectively open and allow access to the inside of the storage compartment. Doing so would provide access to the interior of the device and allow for repairs to be made and items to be stored.
Regarding claim 16, Mutchler is silent on wherein a controller communicably and operatively coupled to the generator to control operation of the generator.
Allmand teaches a controller communicably and operatively coupled to the generator to control operation of the generator (Pages 16, 17, 22, 23, 30, 31, 44-46, 56, and 57 disclose control devices which at least turn the generator on and off and at least one of which is part of the generator assembly per Page 2). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Mutchler with the teachings of Allmand to provide a controller communicably and operatively coupled to the generator to control operation of the generator. Doing so would allow the generator to be controlled and be a common component in a heater/generator operation.
Regarding claim 20, Mutchler is silent on a fuel tank for each of the one or more burners and the generator.
Allmand teaches a fuel tank for each of the one or more burners and the generator (Page 26-28 shows a fuel tank support kit and tanks, 2 and 3 which are fuel tanks for each burner and generator). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Mutchler with the teachings of Allmand to provide a fuel tank for each of the one or more burners and the generator. Doing so would provide the fuel that the device of Mutchler uses and would allow the device to be used in remote locations.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutchler in view of Allmand and Allmand500.
Regarding claim 17, Mutchler is silent on a user interface positioned on an outside of the fluid containment system, the user interface configured to receive inputs from an operator and in response, control operation of the generator and the burner.
Allmand500 teaches a user interface positioned on an outside of the fluid containment system, the user interface configured to receive inputs from an operator and in response, control operation of the generator and the burner (Pages 25-27 show an on button). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Mutchler with the teachings of Allmand500 to a user interface positioned on an outside of the fluid containment system, the user interface configured to receive inputs from an operator and in response, control operation of the generator and the burner. Doing so would allow the unit to be turned on and off and controlled.

Allowable Subject Matter
Claim 6 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762